                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 HERMAN VAN UDEN,

                      Plaintiff,                    CV 18-69-H-BMM-JTJ
 vs.

 ASSISTANT WARDEN JIM                           ORDER ADOPTING MAGISTRATE
 SOLOMENSEN, DR. REES and                          JUDGE’S FINDINGS AND
 INFIRMARY WORKER JANET,                            RECOMMENDATIONS
                      Defendants.



       Plaintiff Herman Van Uden (“Van Uden”) filed a Motion to Proceed in

Forma Pauperis and submitted an affidavit in support on June 11, 2018. (Doc. 1.)

Van Uden also filed a Complaint on June 11, 2018. (Doc. 2.) Defendant Ress filed

a motion for summary judgment on August 29, 2019. (Doc. 55.) Van Uden sent a

letter to the Clerk of Court on September 13, 2019, indicating that he will no

longer send legal mail from Montana State Prison, that he will be out of prison in

about 10 or 11 months, and that he plans to start his case over after he gets out of

prison. (Doc. 59.)

       United States Magistrate Judge John Johnston issued Findings and

Recommendations on October 9, 2019. (Doc. 61.) Judge Johnston construed


                                          1
Van Uden’s August 30, 2019 Letter (Doc. 59) as a motion for voluntary dismissal

pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure. (Doc. 61 at 2.)

Judge Johnston recommends that the Court dismiss this case with prejudice. (Id. at

2-3.) Judge Johnston notified Van Uden that he had 14 days from the date of Judge

Johnston’s Recommendations to either (1) withdraw the motion for voluntary

dismissal; or (2) consent to the dismissal despite the condition that it be dismissed

with prejudice. (Id. at 3.) Judge Johnston clarified that a failure to respond within

the 14-day window would constitute a consent to dismissal with prejudice. (Id.)

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United

States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 61) are ADOPTED IN FULL.



                                           2
      The Court construes Van Uden’s August 30, 2019 Letter (Doc. 59) as a

motion for voluntary dismissal pursuant to Rule 41(a)(2) of the Federal Rules of

Civil Procedure. Accordingly, IT IS FURTHER ORDERED that Van Uden’s

motion for voluntary dismissal (Doc. 59) is GRANTED and this matter is

DISMISSED WITH PREJUDICE.

      The Clerk of Court is directed to terminate all pending motions, close this

matter, and enter judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

      The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith. No reasonable

person could suppose an appeal would have merit. The record makes plain the

Complaint lacks arguable substance in law or fact.

      DATED this 8th day of November, 2019.




                                         3
